[ex101webermarkofferlette001.jpg]
EXHIBIT 10.1 December 15, 2017 By Email Delivery Mr. Mark D. Weber 437 S. Stough
Street Hinsdale, Illinois 60521 Re: Offer of Employment Dear Mark: On behalf of
Federal Signal Corporation (the “Company”), it is with great pleasure that I
present you with the following offer of employment in the position of Chief
Operating Officer (“COO”) reporting to me. We look forward to the addition of
your expertise to our executive leadership team. The precise terms of our offer
are as follows: 1) Start Date: Your start date is to be January 15, 2018 or as
mutually agreed upon. 2) Base Salary: Your base salary will be $450,000 per
year, less taxes and withholdings, and will be paid on a semi- monthly basis.
You will be considered for an annual merit-based salary increase in March of
2019. 3) Annual Cash Incentive Bonus: Provided you agree to the enclosed Terms
of Employment Agreement, for calendar year 2018 you are eligible to earn a cash
incentive bonus through our Short-Term Incentive Bonus Plan (“STIP”) in
accordance with its terms. Our STIP is designed to reward and motivate
outstanding performance and is based on achievement of annual Company and
individual objectives. Your target bonus under the STIP is 65% of your base
salary with a maximum bonus opportunity of 130% of your base salary. Any bonus
earned with respect to 2018 will be subject to pro-ration based on your start
date. Your eligibility for an annual cash incentive bonus opportunity in
subsequent calendar years will be communicated to you in writing when such
determinations are made by the Company’s Compensation and Benefits Committee
(the “CBC”). As currently structured: (i) 70% of the bonus opportunity is based
on the financial performance of the Company; and (ii) 30% of the bonus
opportunity is based on your attainment of individual objectives. In addition to
satisfying Company and individual objectives, you must be employed by the
Company on the date bonuses are paid to earn a bonus. Bonus payments are subject
to the approval of the executive team and the CBC and generally occur in March
of the calendar year following the calendar year to which the bonus applies. 4)
Long-Term Equity Incentives: In 2018, you may be eligible to receive a long-term
equity incentive award with a grant date value at target of $500,000. As
currently structured, your award will be comprised 50% of performance share
units (“PSUs”), 25% of non-qualified stock options (“NQSOs”), and 25% of
time-based restricted stock (“RSAs”). PSUs are currently tied to a 3-year
performance period and, if earned, vest at the end of the performance period.
Depending on performance, PSUs may be earned anywhere between 0% and 200% of
target. NQSOs currently vest ratably over a 3-year period and RSAs cliff vest at
the end of a 3-year period. Your eligibility for equity incentive awards in
subsequent calendar years shall be determined by and in the discretion of the
CBC.



--------------------------------------------------------------------------------



 
[ex101webermarkofferlette002.jpg]
Mr. Mark D. Weber December 15, 2017 Page 2 To receive these equity incentive
awards, you must execute a Non-Competition, Non-Solicitation & Confidentiality
Agreement (the “Equity Non-Compete”) and award agreements which, together with
the applicable plan document, contain the precise terms and conditions of your
awards. Your award agreements, along with the Equity Non-Compete, will be
presented to you during the Company’s annual grant cycle. In the event of your
retirement, as determined by the CBC and subject to the terms of your award
agreements and applicable plan document, your equity awards may be eligible for
accelerated vesting and/or extension of your option exercise period. When
analyzing a retirement, the CBC applies “good leaver” criteria as part of its
analysis. At present, the criteria include: (a) whether the executive: (i)
remained employed in good standing with the Company through his/her retirement
date; (ii) provided reasonable written notice to the Company of his/her
intention to retire of no less than twelve (12) weeks; (iii) materially breached
any statutory, contractual, or common law duties owed to Company or any material
Company policy, including but not limited to post-employment non-competition,
nonsolicitation and confidentiality obligations; and (iv) failed in good faith
to provide to and perform for Company all reasonably requested duties and
responsibilities in connection with the transition of executive’s duties and
responsibilities; and (b) the financial status of the Company, Company
performance, Company stock performance, and, where appropriate, input from
Company management. Please know and understand that nothing in this offer letter
constitutes a promise or guarantee of any treatment or analysis with respect to
your equity awards upon your retirement. Further, incentive plans, equity and
cash as referenced above, may be discontinued or modified in the Company’s
discretion, subject to the terms of any existing award agreements and applicable
plan documents. 5) Stock Ownership Guidelines/ Insider Trading: Based on your
position, you are subject to our stock ownership guidelines (“SOGs”) and your
ability to trade in Company stock is regulated by our Insider Trading Policy and
applicable law. Copies of our current SOGs and Insider Trading Policy, which may
be amended from time-to- time in the Company’s, are enclosed herein. 6) Car
Allowance: You will receive a monthly car allowance in the amount of $950 in
accordance with Company policy. 7) Paid Time Off: a. Vacation. You will accrue
paid vacation days at the rate of 1.67 vacation days per month worked, up to a
maximum of 20 vacation days in a calendar year for your use in that same year of
accrual. Vacation days may be taken before they are earned, subject to your
agreement to re-pay the Company should your employment end with a negative
vacation balance. At the end of a calendar year, earned but unused vacation days
are forfeited, are not compensable, and do not carry over. The Company
encourages you to use all your vacation days. Vacation entitlement and accrual
rates are subject to modification in the discretion of the Company. b. Holidays.
The Company recognizes eight (8) paid holidays, subject to change in the
Company’s discretion. c. Personal Days. You will be entitled to three (3) paid
personal days for your use in the 2018. In subsequent years, personal day
entitlement will be in accordance with then-applicable Company policy. Unused
personal days at the end of a calendar year do not carry-over, are forfeited,
and are not compensable.



--------------------------------------------------------------------------------



 
[ex101webermarkofferlette003.jpg]
Mr. Mark D. Weber December 15, 2017 Page 3 8) Benefits: Subject to individual
plan requirements, you will be eligible to participate in the Company’s group
health and welfare benefit programs on the first day of the month after your
start date. Coverage options are outlined in the enclosed Benefits Summary
Sheet. With the exception of our Retirement Savings Plan (the “401(k) plan”) in
which you will be enrolled as soon as administratively feasible following your
start date, you must enroll in all benefit plans available to you within 30 days
of start date or you will waive coverage until the next open enrollment period.
You may also be eligible to participate in the non-qualified Federal Signal
Corporation Savings Restoration Plan (“SRP”) beginning in 2018. Your prior years
of service to the Company will be included in any applicable 401(k) and/or SRP
Company contribution determination. Benefit plans may be discontinued or
modified in the Company’s discretion. Benefit plan eligibility and participation
is determined by applicable plan documents which control in the event of any
discrepancy between this offer letter or the enclosed Benefits Summary Sheet. 9)
Severance: The Company currently maintains an Executive General Severance Plan
(“Severance Plan”), a copy of which is enclosed. As discussed and agreed, and as
determined by the CBC, you agree that you are not eligible to participate in the
Severance Plan, unless and until both of the following pre-conditions are
satisfied: (i) you have worked for the Company as our COO for a period of one
(1) year from your 2018 start date; and (ii) the undersigned is no longer
serving the Company as its Chief Executive Officer. Moreover, if you do become
eligible, you agree that your eligibility shall automatically end and
discontinue notwithstanding any terms set forth in the Severance Plan to the
contrary, without any severance payment or other obligation owed to you, on
August 1, 2022. During any period that you are eligible to participate in the
Severance Plan, your eligibility shall be as a Tier I Executive. The Company
reserves the right to modify or discontinue the Severance Plan, and/or your Tier
I level of eligibility (if any), in its discretion. The Company also maintains a
General Severance Pay Plan for lower-level employees. For the avoidance of any
doubt, you agree that you will not participate in, nor at any time be eligible
to participate in, and hereby waive any and all rights of eligibility and
participation in, the General Severance Pay Plan at any time. 10) Executive
Change-in-Control Severance Agreement: You are being offered the opportunity to
enter into the enclosed Tier 1 Executive Change-in-Control Severance Agreement
(“CIC Agreement”) with the Company. To accept this opportunity, you must return
a signed CIC Agreement along with a signed copy of this offer letter. 11)
Employment Eligibility Verification: The Immigration Reform and Control Act of
1986 requires employers to ensure all new employees are eligible to work in the
United States. As such, new employees must present proof of employment
eligibility within 3 days of employment. Please review the enclosed list of
acceptable documents and plan to provide one item from list A, OR one item from
list B AND list C. You should be prepared to provide your original documentation
on your first day of employment with the Company. This offer is for at-will
employment. This means that either you or the Company may choose to end the
employment relationship at any time with or without cause, for any lawful reason
or for no reason. This offer is not, nor shall it be construed to be, a
guarantee or promise of employment for any specified or set period. This offer
of employment, together with STIP participation and other consideration herein
provided, is expressly conditioned upon you signing and adhering to the enclosed
Terms of Employment Agreement which includes post- employment obligations owed
by you to the Company. This offer also is contingent upon you successfully
passing a background check and drug screen.



--------------------------------------------------------------------------------



 
[ex101webermarkofferlette004.jpg]
Mr. Mark D. Weber December 15, 2017 Page 4 Mark, we hope you will accept this
offer and we look forward to you joining our team. To accept this offer, please
execute and return to me this offer letter and the enclosed Terms of Employment
Agreement and CIC Agreement, on or before December 15, 2017. If you have any
questions about this offer, please call me at 630-954-2000. Best regards, /s/
Jennifer L. Sherman Jennifer L. Sherman President and Chief Executive Officer
Enclosures: Terms of Employment Agreement, SOGs, Insider Trading Policy,
Benefits Summary Sheet, Severance Plan, CIC Agreement, List of Acceptable
Documents Acceptance: I accept the offer set forth above and agree to all its
terms. I further represent and warrant that there were no promises or guarantees
made to me that are not contained in this offer letter. /s/ Mark D. Weber
12/15/2017___________________ Mark Weber Date



--------------------------------------------------------------------------------



 